DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 06/29/2022 for 17012014. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 was filed before the mailing date of a final action and is accompanied with one of the options set forth in 37 CFR 1.97. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Response to Arguments
In response to Applicant's amendments, the objections of claims 10, 11, and 16 have been withdrawn.
In response to Applicant's amendments, the 112(f) interpretation of the "user interface" term has been withdrawn in view of the sensor hardware modifying the user interface. However, a new 112(f) interpretation has been made in view of the newly amended limitation "rendering module configured to render" recited in claim 14.
Applicant's arguments with respect to claim 1 have been considered but are not persuasive because the arguments do not apply to the newly cited Morris reference being used in the current rejection.
Claims 14 and 17 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-13, 15-16, and 18-20 remain rejected at least based on their dependence from independent claims 1, 14, and 17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “rendering module configured to render []” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure ("rendering module 207 of the device renders a 3D view of the virtual keyboard 206 via the light engines" [Specification, para 0045]) to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (US 20170293402 A1).

As to claim 1, Morris discloses a computer-implemented method of processing tracking inputs for engaging with a visual interface having selectable visual elements [Fig. 1, para 0028, system detects data (read: tracking input) indicting user gaze on displayed keyboard (read: interface) with keys (read: selectable visual elements)], the method comprising:
receiving the tracking inputs for tracking user motion [Fig. 1, para 0030, receive data, note the limitation "for tracking user motion" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note data indicates user gaze (read: motion)];
determining that the tracking inputs satisfy an engagement condition of a selectable visual element from the selectable visual elements [para 0035-0036, 0044, determine location of user gaze on (read: engagement condition) keyboard key (read: selectable visual element)];
instigating a selection routine for the selectable visual element based on at least one selection parameter of the selectable visual element [Fig. 3, para 0035, 0040, 0042-0044, implement typing routine for desired key including determining dwell time for key];
determining that the engagement condition remains satisfied until a selection criterion of the selection routine is met [para 0035, 0043-0044, detect user gaze dwelling on key for duration (read: remains satisfied) of respective key dwell time (read: selection criterion)];
based at least on determining that the engagement condition remains satisfied until a selection criterion of the selection routine is met, identifying the selectable visual element as being selected [para 0043-0044, detect desired entry of key (read: identify selection) as user gaze dwells on key for duration of respective key dwell time];
upon the selectable visual element being selected, instigating an action associated with the selectable visual element [para 0035, 0044, enter key as text (read: action) once device detects desired entry of key] and
update one or more selection parameters of at least one other of the selectable visual elements [Figs. 2-3, para 0046, adjust dwell time (read: selection parameter) of available input key] at least by reducing a period of time for which an engagement condition must be satisfied before a selection criterion is met based on of the at least one other of the selectable visual elements being more likely to be subsequently selected [para 0035, 0044-0047, adjust respective dwell time for input key with high probability of being subsequent input, where high probability keys are assigned a shorter dwell time (read: reduced period of time) and respective dwell time (read: selection criterion) is the required duration before a user gaze on a keyboard key (read: engagement condition) is determined as a desired entry].

As to claim 7, Morris discloses the method of claim 1,
wherein the engagement condition of the selectable visual element is that a pointer defined by the tracking inputs intersects a visible area of the selectable visual element [para 0030, 0035, determine user gaze on key from receiving sensor data indicating location of user gaze (read: pointer, note location falls under broadest reasonable interpretation of pointer including a pointing location as consistent with Applicant's specification (para 0059)) on (read: intersect) a key of displayed keyboard];
wherein if the pointer remains intersected with the visible area of the selectable visual element until the selection criterion is met, the selectable visual element is selected [para 0035, 0043-0044, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selectable visual element is selected" to be performed if the conditional "if the pointer remains intersected with the visible area of the selectable visual element until the selection criterion is met" does not occur; nevertheless, note detection of desired entry of key (read: identify selection) as user gaze dwells on key for duration of respective key dwell time];
wherein if the pointer stops intersecting the visible area of the selectable visual element before the selection criterion is met, the selection routine terminates without selecting the selectable visual element [Fig. 5, para 0035, 0069-0071, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine terminates without selecting the selectable visual element" to be performed if the conditional "if the pointer stops intersecting the visible area of the selectable visual element before the selection criterion is met" does not occur; nevertheless, note system does not enter letters S and E when user gaze as represented by arrow moves over letters during first input followed by subsequent input].

As to claim 12, Morris discloses the method of claim 1, wherein the action associated with the selectable visual element comprises providing an associated selection input to an application [para 0040, 0044, enter key as entered text in typing routine (read: application, note the broadest reasonable interpretation of application includes any software)].

As to claim 13, Morris discloses the method of claim 12, wherein the selection input is a character selection input [para 0035, 0044, enter character associated with key as text] and a predictive model predicts a likelihood of one or more subsequent character selection inputs [para 0037, 0044, 0059, model predicts probability for available input key corresponding to character as subsequent input].

As to claim 14, Morris discloses a computer system [Fig. 1, para 0028, system] comprising:
a user interface comprising a sensor configured to generate tracking inputs for tracking user motion [Fig. 1, para 0028, 0030, sensor detects data (read: tracking inputs) indicating location of user gaze] and
a rendering module configured to render a visual interface having selectable visual elements [Fig. 2, para 0025, 0031, 0033-0034, system includes head-mounted display presenting virtual keyboard (read: visual interface) including keys (read: selectable visual elements), note display is an image source and falls under broadest reasonable interpretation of the structural light engine including a display as consistent with Applicant's specification (para 0028)];
one or more computer processors [para 0038, system processor executes instructions] configured to: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 15, Morris discloses the computer system of claim 14, wherein the user interface comprises one or more sensors configured to generate the tracking inputs [para 0030, 0034, sensors track user eye gaze data], and one or more light engines configured to render a virtual or augmented reality view of the visual interface [Figs. 1-2, para 0025, 0031, system includes head-mounted display (read: light engine) presenting virtual keyboard].

As to claim 16, Morris discloses the computer system of claim 14 comprising limitations substantially similar to those recited in claim 7 and is rejected under similar rationale.

As to claim 17, Morris discloses a non-transitory computer readable medium embodying program instructions, the program instructions configured, when executed on one or more computer processors [para 0014, 0038, system media stores instructions executed by system processor], to: cause a user interface to render a visual interface having selectable visual elements [Fig. 2, para 0033-0034, device displays keyboard (read: visual interface) including keys (read: selectable visual elements)]; and perform additional limitations substantially similar to those recited in claim 1 and is rejected under similar rationale..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Kawamura (US 20180321798 A1).

As to claim 2, Morris discloses the method of claim 1, wherein
the visual interface is defined in … space [Figs. 1-2, para 0003, 0030, device presents keyboard within environment (read: space)], and
the tracking inputs are for tracking user pose changes [para 0030, device receives data, note the limitation "for tracking user pose changes" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note data indicates user eye gaze location which fall under the broadest reasonable interpretation of pose including eye poses as consistent with Applicant's specification (Specification, para 0074)].
However, Morris does not specifically disclose 3D space.
Kawamura discloses wherein the visual interface is defined in 3D space [para 0038, 0042-0043, display icons in three-dimensional space].
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the space as disclosed by Morris with the 3D space as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Morris as described above to enhance a sense of immersion and improve operability [Kawamura, para 0003].

As to claim 3, Morris discloses the method of claim 2, wherein a virtual or augmented reality view of the visual interface is rendered using one or more light engines [Figs. 1-2, para 0025, 0031, system includes head-mounted display presenting virtual keyboard (read: light engine, note display is an image source and falls under broadest reasonable interpretation of light engine including a display as consistent with Applicant's specification (para 0028)], and updated based on the tracking inputs [Fig. 3, para 0044-0046, adjust dwell time for keyboard keys based on input received from gaze data].

As to claim 4, Morris discloses the method of claim 2,
wherein the at least one selection parameter of the selectable visual element sets … the selectable visual element in … space [Fig. 2, para 0030, 0042-0044, assign dwell time to key of displayed keyboard within environment];
wherein a predictive model is used to modify … the at least one other of the selectable visual elements, thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements … [para 0039, 0044, 0046-0047, language model predicts subsequent probability of available input keys, where high probability keys are assigned a shorter dwell time to enter key].
However, Morris does not specifically disclose setting an initial depth of the selectable visual element in 3D space, wherein the selection routine decreases a depth to the selectable visible element whilst the engagement condition of the selectable visual element is satisfied, the selection criterion being met if and when the selectable visual element reaches a threshold depth; and modify an initial depth of the at least one other of the selectable visual elements, thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth.
Kawamura discloses:
setting an initial depth of the selectable visual element in 3D space [Fig. 7, para 0042-0043, dispose icon in space at distance (read: initial depth) from user],
wherein the selection routine decreases a depth to the selectable visible element whilst the engagement condition of the selectable visual element is satisfied [Fig. 9, para 0071-0072, selected icon moves icon toward user while cursor representing user gaze overlaps icon], the selection criterion being met if and when the selectable visual element reaches a threshold depth [Figs. 8-9, para 0064-0066, 0072, icon indicates selection when icon moves and stops at fixed distance from user (read: threshold depth)]; and
modify an initial depth of the at least one other of the selectable visual elements [para 0042-0043, 0075, dispose icons at different distances from user], thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth.
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify model defining how a displayed keyboard key is selected as disclosed by Morris with a selection routine applying incremental depth changes according to a motion model including an initial depth defining a duration during which a selected icon moves as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Morris as described above to increase efficiency of icon selection [Kawamura, para 0043].
While Morris does not teach "thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth", one of ordinary skill in the art would recognize that the limitation "modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth" is not relevant to patentability as the terms "thereby" and "in order for" suggest or make optional and do not require the step to be performed as the limitation is an intended result of the "initial depth of the at least one other of the selectable visual elements" as recited in the claim [see MPEP 2111.04].
Nevertheless, in an effort to advance compact prosecution, Morris teaches modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach [a selected state] [para 0045-0046, adjust dwell time of user gaze on input key available for subsequent input to enter key] and Kawamura teaches modifying an initial depth of the at least one other of the selectable visual elements, thereby modifying the period of time … in order for the at least one other of the selectable visual elements to reach the threshold depth [of a selected state] [Fig. 9, para 0043-0044, 0071-0072, 0075, dispose icon (read: at least one other of the selectable visual elements) on a layer (read: initial depth) closer to user, where icon moves linearly toward user until predetermined distance from screen (read: threshold depth) to display selected icon state, note that one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move and thus reduce a period of time that the icon would need to move].
Because Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morris modifying a period of time for which an engagement condition must be satisfied in order for a visual element to be selected with the teachings of Kawamura modifying a period of time of moving a selected icon from an initial depth to a threshold depth for selected icons to result in "thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth" with a reasonable expectation of success to efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 5, Morris discloses the method of claim 4.
Morris teaches the selection routine [para 0044, 0046-0048, device detects key entry] but not explicitly wherein the selection routine applies incremental depth changes according to a motion model, the motion model and an initial depth defining a duration for which an engagement condition must be satisfied. 
However, Morris teaches wherein the selection routine applies … changes according to a … model, the … model and an initial [time] defining a duration for which an engagement condition must be satisfied [para 0039, 0044, 0046-0048, probabilistic model determines subsequent dwell time for eye gaze on key (read: engagement condition) for duration of dwell time (read: satisfy engagement condition) to detect desired entry of key] and Kawamura teaches applying incremental depth changes according to a motion model, the motion model and an initial depth defining a duration for which a selected icon moves [Fig. 9, para 0071-0072, move icon toward (read: motion model) user with linear movement (read: incremental depth changes) from a layer on which icon is disposed (read: initial depth) to predetermined distance from screen when icon is selected, note one of ordinary skill would recognize that a linear movement of an icon from an initial layer to a predetermined screen layer would be over a duration of time].
Because Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morris modifying the model including a duration for which an engagement condition must be satisfied with the teachings of Kawamura of a selection routine applying incremental depth changes according to a motion model including an initial depth defining a duration during which a selected icon moves to result in "wherein the selection routine applies incremental depth changes according to a motion model, the motion model and an initial depth defining a duration for which an engagement condition must be satisfied" with a reasonable expectation of success.  One would be motivated to do so to efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 8, Morris discloses the method of claim 7, wherein
the visual interface is defined in … space [Figs. 1-2, para 0003, 0030, device presents keyboard within environment], and
the tracking inputs are for tracking user pose changes, the pointer being a user pose vector [para 0030, device receives data, note the limitation "for tracking user pose changes" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note data indicate user eye gaze location on key which fall under the broadest reasonable interpretation of pose vector including a location and orientation as consistent with Applicant's specification (Specification, para 0074)].
However, Morris does not specifically disclose 3D space.
Kawamura discloses wherein the visual interface is defined in 3D space [para 0038, 0042-0043, display icons in three-dimensional space].
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the space as disclosed by Morris with the 3D space as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Morris as described above to enhance a sense of immersion and improve operability [Kawamura, para 0003].

As to claim 9, Morris discloses the method of claim 8, wherein the user pose vector defines one of: [para 0030, data indicate user eye gaze location on key which fall under the broadest reasonable interpretation of pose vector including a location and orientation as consistent with Applicant's specification (Specification, para 0074), note strikethrough indicates non-selected alternative], 

As to claim 10, Morris discloses the method of claim 1, wherein
the at least one selection parameter of the selectable visual element defines a[n] … area of the selectable visual element [Fig. 5, para 0017, 0069, keyboard determines target boundary of key defining selectable area of key], and
the updated one or more selection parameters increases a[n] … area of the at least one other of the selectable visual elements if the at least one other of the selectable visual elements is more likely to be subsequently selected [Fig. 5, para 0017, 0069, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "wherein the updated one or more selection parameters increases a visible area of the at least one other of the selectable visual elements" to be performed if the conditional "if the at least one other of the selectable visual elements is more likely to be subsequently selected" does not occur; nevertheless, note keyboard increases size of key target (read: area) based upon a high probability of the key being a subsequent key].
However, Morris does not specifically disclose wherein "a[n] … area" is "a visible area".
Kawamura discloses increasing a visible area of an icon if the icon is more likely to be selected [Fig. 8, para 0043-0044, 0075, dispose icons selected at higher frequency on a layer closer to user, where closer icons are displayed with an increased icon size].
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the area as disclosed by Morris with the visible area as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Morris as described above to increase efficiency of icon selection [Kawamura, para 0043].

As to claim 11, Morris discloses the method of claim 10,
wherein the visual interface is defined in … space [Figs. 1-2, para 0003, 0030, device presents keyboard within environment (read: space)], the tracking inputs are for tracking user pose changes [para 0030, device receives data, note the limitation "for tracking user pose changes" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note data indicates user eye gaze location which fall under the broadest reasonable interpretation of pose including eye poses as consistent with Applicant's specification (Specification, para 0074)], and the at least one selection parameter of the selectable visual element sets … the selectable visual element in … space [Fig. 2, para 0030, 0042-0044, assign dwell time to key of displayed keyboard within environment];
wherein a predictive model is used to modify … the at least one other of the selectable visual elements, thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements … [para 0039, 0044, 0046-0047, language model predicts subsequent probability of available input keys, where high probability keys are assigned a shorter dwell time to enter key]; and
wherein the visible area of the selectable visual element is defined by … the selectable visual element, in … space, relative to a user location [Figs. 1-2, 5, para 0003, 0030-0031, 0034, 0069, device displays keyboard viewed by user (read: user location) in environment with keys indicated by key boundary],
wherein the initial depth of the at least one other of the selectable visual elements relative to the user location is reduced if the at least one other of the selectable visual elements is more likely to be subsequently selected, thereby both increasing the visible area of the at least one other of the selectable visual elements and reducing the period of time for which the engagement condition must be satisfied.
However, Morris does not specifically disclose wherein "… space" is "3D space"; sets an initial depth of the selectable visual element in 3D space; wherein the selection routine applies incremental depth changes to any of the selectable visual elements whilst the engagement condition of the selectable visual element is satisfied, the selection criterion being met if and when the selectable visual element reaches a threshold depth; modify an initial depth of the at least one other of the selectable visual elements, thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth; wherein the visible area of the selectable visual element is defined by a depth of the selectable visual element, in 3D space.
Kawamura discloses:
3D space [para 0038, 0042-0043, display icons in three-dimensional space];
sets an initial depth of the selectable visual element in 3D space [Fig. 7, para 0042-0043, dispose icon in space at distance (read: initial depth) from user];
wherein the selection routine applies incremental depth changes to any of the selectable visual elements whilst the engagement condition of the selectable visual element is satisfied [Fig. 9, para 0071-0072, selected icon moves icon toward user while cursor representing user gaze overlaps icon], the selection criterion being met if and when the selectable visual element reaches a threshold depth [Figs. 8-9, para 0064-0066, 0072, icon indicates selection when icon moves and stops at fixed distance from user (read: threshold depth)];
modify an initial depth of the at least one other of the selectable visual elements [para 0042-0043, 0075, dispose icons at different distances from user], thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth;
wherein the visible area of the selectable visual element is defined by a depth of the selectable visual element, in 3D space [Fig. 8, para 0044, 0075, displayed icon size is based on distance of icon to user]
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection routine including the display and a period of time for an engagement condition of a selectable visual element as disclosed by Morris with the display of a selectable icon at a depth in 3D space with respect to a threshold depth as disclosed by Kawamura with a reasonable expectation of success to increase efficiency of icon selection [Kawamura, para 0043].
While Morris does not teach "thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth", one of ordinary skill in the art would recognize that the limitation "modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth" is not relevant to patentability as the terms "thereby" and "in order for" suggest or make optional and do not require the step to be performed as the limitation is an intended result of the "initial depth of the at least one other of the selectable visual elements" as recited in the claim [see MPEP 2111.04].
Nevertheless, in an effort to advance compact prosecution, Morris teaches modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach [a selected state] [para 0045-0046, adjust dwell time of user gaze on input key available for subsequent input to enter key] and Kawamura teaches modifying an initial depth of the at least one other of the selectable visual elements, thereby modifying the period of time … in order for the at least one other of the selectable visual elements to reach the threshold depth [of a selected state] [Fig. 9, para 0043-0044, 0071-0072, 0075, dispose icon (read: at least one other of the selectable visual elements) on a layer (read: initial depth) closer to user, where icon moves linearly toward user until predetermined distance from screen (read: threshold depth) to display selected icon state, note that one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move and thus reduce a period of time that the icon would need to move].
Because Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morris modifying a period of time for which an engagement condition must be satisfied in order for a visual element to be selected with the teachings of Kawamura modifying a period of time of animating a selected icon from an initial depth to a threshold depth for selected icons to result in "thereby modifying the period of time for which the engagement condition must be satisfied in order for the at least one other of the selectable visual elements to reach the threshold depth" with a reasonable expectation of success to efficiently select prioritized icons [Kawamura, para 0043, 0075].
 However, while Morris does not teach "wherein the initial depth of the at least one other of the selectable visual elements relative to the user location is reduced if the at least one other of the selectable visual elements is more likely to be subsequently selected, thereby both increasing the visible area of the at least one other of the selectable visual elements and reducing the period of time for which the engagement condition must be satisfied", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of "wherein the initial depth of the at least one other of the selectable visual elements relative to the user location is reduce" to be performed if the conditional "if the at least one other of the selectable visual elements is more likely to be subsequently selected" does not occur. Additionally, one of ordinary skill in the art would recognize that the limitation "thereby both increasing the visible area of the at least one other of the selectable visual elements and reducing the period of time for which the engagement condition must be satisfied" is not relevant to patentability as the term "thereby" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "the visible area of the at least one other of the selectable visual elements" and "the period of time" as recited in the claim.
Nevertheless, in an effort to advance compact prosecution, Morris teaches wherein [an] initial [duration] of the at least one other of the selectable visual elements relative to the user location is reduced if the at least one other of the selectable visual elements is more likely to be subsequently selected, thereby both increasing the … area of the at least one other of the selectable visual elements and reducing the period of time for which the engagement condition must be satisfied [Figs. 3, 5, para 0035, 0044-0047, 0069, adjust respective dwell time (read: initial duration) for available input key with high probability of being subsequent input, where high probability keys are assigned a larger target boundary (read: area) and shorter dwell time (read: reduced period of time) defining required duration before user gaze on a keyboard key (read: satisfied engagement condition) is determined as a desired entry] and Kawamura teaches wherein an initial depth of the at least one other of the selectable visual elements relative to the user location is reduced if at least one other of the selectable visual elements is more likely to be selected, thereby both increasing a visible area of the at least one other of the selectable visual elements and reducing a period of time [Figs. 8-9, para 0043-0044, 0075, dispose icons selected at higher frequency on a layer (read: depth) closer to user, where closer icons are displayed with an increased icon size; also note that one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move and thus reduce a period of time that the icon would need to move].
Because Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morris modifying a period of time for which an engagement condition must be satisfied in order for a visual element to be selected with the teachings of Kawamura modifying a period of time of animating a selected icon from an initial depth to a threshold depth for selected icons to result in "wherein the initial depth of the at least one other of the selectable visual elements relative to the user location is reduced if the at least one other of the selectable visual elements is more likely to be subsequently selected, thereby both increasing the visible area of the at least one other of the selectable visual elements and reducing the period of time for which the engagement condition must be satisfied" with a reasonable expectation of success to efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claims 18-20, Morris and Kawamura, combined at least for the reasons above, discloses the non-transitory computer readable medium of claim 17 comprising limitations substantially similar to those recited in claims 2, 4, and 5, respectively, and are rejected under similar rationale.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris and Kawamura as applied to claim 4 above, and further in view of Keane et al. (US 20140372957 A1).

As to claim 6, Morris discloses the method of claim 4.
While Morris does not teach "wherein if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected, the selection routine resumes from the terminating depth for that selectable visual element", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine resumes from the terminating depth for that selectable visual element" to be performed if the conditional "if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected" does not occur.
Nevertheless, in an effort to advance compact prosecution, Kawamura teaches a terminating depth [para 0044, 0072, depth of icon when another icon is selected from currently selected icon] and a threshold depth [para 0044, 0072, selected icon stops at predetermined distance from user] and Keane teaches wherein if [a] selection routine terminates at a terminating [time], before [a] threshold [time] is reached, because [an] engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected, the selection routine resumes from the terminating [time] for that selectable visual element [Fig. 10, para 0095-0097, reset timer for selectable object (read: resume selection routine) if user looks away and looks back to selectable object (read: satisfies engagement condition again), note timer step is terminated when method proceeds to checking if the user looks back at the selectable object and that no other object has been selected before the user looks back to the selectable object].
Because Morris, Kawamura, and Keane are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura of a termination depth and a threshold depth with the teachings of Keane resuming a selection routine from a termination time before a threshold time is reached when an engagement condition is satisfied again. One of ordinary skill would understand this would result in "wherein if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected, the selection routine resumes from the terminating depth for that selectable visual element" with a reasonable expectation of success. One would be motivated to do so to allow more effective navigation without unintended selections [Keane, para 0003, 0022].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bar-Zeev et al. (US 20200225747 A1) generally teaches reducing a distance and increasing a visible size of a selectable icon.
Foresti  (US 20180173417 A1) generally teaches increasing a visible size of augmented keyboard keys predicted to be subsequently selected.
Galor et al. (US 20130044053 A1) generally teaches increasing a visible area, decreasing a selection time, and decreasing a user distance for keyboard keys predicted to be subsequently selected.
Ratcliff (US 20210042015 A1) generally teaches decreasing an object distance to a user while maintaining a user gaze and selecting the object at a threshold distance.
Shigeta et al. (US 20160342205 A1), Tamaoki et al. (US 20170274283 A1) generally teaches restarting a selection timer if a user gaze is removed and restarted on a selectable item.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145